Court of Appeals
of the State of Georgia

                                         ATLANTA,____________________
                                                  February 27, 2020

The Court of Appeals hereby passes the following order:

A20D0292. H. GUY JONES v. GEORGIA DEPARTMENT OF HUMAN
    RESOURCES et al.

         In 2015, the Georgia Department of Human Resources filed a motion for
contempt against H. Guy Jones for nonpayment of child support. Although the current
status of the case is not clear from the application materials, it appears that the case
is still pending in the trial court. In 2019, Jones filed pro se motions to proceed in
forma pauperis and to recuse the trial court judge. In October 2019, the trial court
entered an order denying both motions. Thirty days later, Jones filed a “Motion for
Leave to File Interlocutory Appeal Out of Time.” The trial court denied that motion
in January 2020, and Jones then filed this application seeking discretionary review
of the trial court’s rulings on his in forma pauperis and recusal motions. We lack
jurisdiction.
         Because the trial court’s October 2019 and January 2020 orders both appear to
be interlocutory rulings, Jones was required to comply with the interlocutory appeal
procedure set forth in OCGA § 5-6-34 (b) to obtain appellate review at this juncture.
See Duke v. State, 306 Ga. 171, 172 (1) (829 SE2d 348) (2019); Scruggs v. Ga. Dept.
of Human Resources, 261 Ga. 587, 589 (1) (408 SE2d 103) (1991). Pursuant to
OCGA § 5-6-34 (b), an applicant for interlocutory appeal must obtain a certificate of
immediate review from the trial court within ten days of entry of the order to be
appealed and file an application for interlocutory appeal in this Court within ten days
of entry of the certificate. Jones did not follow this procedure with respect to either
order.
         To the extent that Jones’s “Motion for Leave to File Interlocutory Appeal Out
of Time” can be construed as a request for a certificate of immediate review, the trial
court’s January 2020 order denying the motion is not subject to appellate review. See
Scruggs, 261 Ga. at 588 (1) (appellate court “will not review the discretion vested in
the trial court in granting or refusing a certificate for immediate review of
interlocutory rulings”) (punctuation omitted). Further, although this Court may allow
the filing of an out-of-time discretionary application under certain circumstances, see
Gable v. State, 250 Ga. 81 (720 SE2d 170) (2011), there is no provision for the filing
of an out-of-time interlocutory application.
      Because Jones failed to comply with the interlocutory appeal procedure, we
lack jurisdiction to consider this matter, which is hereby DISMISSED. See Duke, 306
Ga. at 186 (4).

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         02/27/2020
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.